Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-9 are pending in the present application.
Claims 1-9 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed April 19, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.

Drawings
It is noted that there are no Drawings associated with the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication 20100093835-A1 to McSwiggen et al. (hereinafter, “McSwiggen”) (submitted and made of record on the IDS filed April 19, 2021).
The claims are drawn to a small interfering RNA (siRNA) molecule comprising a double-stranded polynucleotide molecule selected from " the duplex consisting of AGGAACUAUGACCUCGACUdTsdT (SEQ ID NO: 1) AGUCGAGGUCAUAGUUCCUdTsdT (SEQ ID NO:2); " the duplex consisting of AAGAUGAGGAAGAAAUCGAdTsdT (SEQ ID NO:5) and UCGAUUUCUUCCUCAUCUUdTsdT (SEQ ID NO:6); " the duplex consisting of AGGAAGAAAUCGAUGUUGUdTsdT (SEQ ID NO:7) and ACAACAUCGAUUUCUUCCUdTsdT (SEQ ID NO:8); and " the duplex consisting of AGCUUUUUUGCCCUGCGUGdTsdT (SEQ ID NO:9) and CACGCAGGGCAAAAAAGCUdTsdT (SEQ ID NO: 10); wherein dT is the deoxy-thymidine residue and s is a phosphorothioate backbone modification; and wherein the siRNA molecule downregulates the expression of MYC and a method of treating cancer in a patient in need thereof, the method comprising administering to the patient a small interfering RNA (siRNA) molecule comprising a double-stranded polynucleotide molecule selected from " the duplex consisting of AGGAACUAUGACCUCGACUdTsdT (SEQ ID NO: 1) AGUCGAGGUCAUAGUUCCUdTsdT (SEQ ID NO:2); " the duplex consisting of AAGAUGAGGAAGAAAUCGAdTsdT (SEQ ID NO:5) and UCGAUUUCUUCCUCAUCUUdTsdT (SEQ ID NO:6); " the duplex consisting of AGGAAGAAAUCGAUGUUGUdTsdT (SEQ ID NO:7) and ACAACAUCGAUUUCUUCCUdTsdT (SEQ ID NO:8); and " the duplex consisting of AGCUUUUUUGCCCUGCGUGdTsdT (SEQ ID NO:9) and CACGCAGGGCAAAAAAGCUdTsdT (SEQ ID NO: 10); wherein dT is the deoxy-thymidine residue and s is a phosphorothioate backbone modification; and wherein the siRNA molecule downregulates the expression of MYC.
McSwiggen is relevant and relied upon in its entirety.  McSwiggen particularly disclose compounds and compositions useful for modulating Myc gene expression using short interfering nucleic acid (siNA) molecules. 
McSwiggen disclose the compounds of their invention comprise at least one 2’ modified nucleotide, at least one modified internucleotide linkage, or at least one inverted abasic moiety, and wherein the polynucleic acid molecule is from about 10 to about 50 nucleotides in length.  See, for example, paragraphs [0054], [0085], [0122], and [0132].  Also, see the sequences in Table II where the upper and lower sequences can further comprise a chemical modification having Formulae I-VII or any combination thereof.
McSwiggen disclose the compounds of their invention comprise a locked nucleic acid (LNA).
In one embodiment of the McSwiggen invention, each of the two 3' terminal nucleotides of each fragment of the siNA molecule is a 2'-deoxy-pyrimidine nucleotide, such as a 2'-deoxy-thymidine.  Further, In any of the embodiments of the McSwiggen invention, the 3'-terminal nucleotide overhangs of an siNA molecule of the invention can comprise ribonucleotides or deoxyribonucleotides that are chemically-modified at a nucleic acid sugar, base, or backbone, for example a phosphorothioate internucleotide linkage at the 3'-end, the 5'-end, or both of the 3'- and 5'-ends.  
McSwiggen disclose that the overhang nucleotides can further comprise one or more phosphorothioate internucleotide linkages.
McSwiggen disclose a particular siNA construct targeted to c-MYC, which comprises SEQ ID NOs: 9 and 10 of Applicant’s invention.  See McSwiggen at Table II, SEQ ID Numbers 94 (upper sequence/sense strand) and 212 (lower sequence/antisense strand), respectively which are 100% identical to SEQ ID NOs: 9 and 10 of the instant invention, absent overhangs.  
It is noted that the siNA constructs of McSwiggen have dinucleotide overhangs.  See paragraph [0053].  Also, see last paragraph after Table II. 
A siRNA molecule comprising a deoxy-thymidine residue and a phosphorothioate backbone modification in the overhang region is a design choice and rely on the well-known prior art teachings of McSwiggen to arrive at a particular modification pattern.  That is, one of ordinary skill in the art could determine by routine experimentation and optimization the types and patterns of modifications to incorporate into oligonucleotide compounds to improve nuclear resistance, pharmacokinetics or affinity for a target RNA.  
The compounds of the McSwiggen invention are comprised in a pharmaceutically acceptable excipient (see paragraph [0358]); are formulated as a nanoparticle formulation (see paragraphs [0215] and [0353]); and are formulated for parenteral, oral, intranasal, rectal, or transdermal administration (see paragraph [0357]).
The compounds of the McSwiggen invention are used for treating MYC-associated cancers in a patient, including breast cancer, colon cancer, gynecological cancers and hepatocellular carcinoma, for example.
Therefore, before the effective filing date of the claimed invention, the instant invention would have been anticipated by or prima facie obvious over McSwiggen.

Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635